EXECUTION COPY STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (“Agreement”) dated this 21st day of July, 2008, by and among The Connecticut Water Company, a Connecticut corporation (the “Buyer”), Ellington Acres Company, a Connecticut corporation (“EAC”), and the shareholders of EAC listed on Appendix A attached hereto (the “Shareholders”) W I T N E S S E T H : WHEREAS, EAC owns and operates a water system located in the Town of Ellington, Connecticut and the Town of Somers, Connecticut (the “System”), and is subject to the jurisdiction of the Connecticut Department of Public Utility Control (“DPUC”), the Connecticut Department of Environmental Protection (“DEP”) and the Connecticut Department of Public Health (“DPH”); and WHEREAS, the Shareholders listed on Appendix A attached hereto are the owners of an aggregate of 200 shares (the “Shares”) of EAC’s common stock, no par value per share (the “EAC Common Stock”), the Shares being 100% of the issued and outstanding shares of capital stock of EAC; and WHEREAS, Buyer desires to purchase from the Shareholders, and the Shareholders desire to sell to Buyer, all of the Shares for the consideration and upon the terms and conditions hereinafter set forth; and WHEREAS,it is the intention of the parties hereto that, upon the consummation of the purchase and sale of the Shares pursuant to this Agreement, Buyer will own all of the issued and outstanding shares of capital stock of EAC; and NOW, THEREFORE, in consideration of the promises contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.THE PURCHASE AND SALE TRANSACTION. 1.1.Purchase and Sale of Shares.Subject to the terms and conditions of this Agreement, and in reliance on the representations, warranties, covenants and agreements contained herein, on the Closing Date (as hereinafter defined), the Shareholders shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall purchase and acquire from the Shareholders, in exchange for the Purchase Price (as hereinafter defined), the Shares.The Shares shall be free and clear of all liens, claims, options, charges or encumbrances of any nature whatsoever, except for any liens, claims, options, charges or encumbrances disclosed in this Agreement or the Disclosure Schedules attached hereto. 1.2.Purchase Price.(a)In consideration of the sale, assignment and delivery of the Shares by the Shareholders to Buyer, Buyer shall pay to the Shareholders at the Closing the aggregate sum of one million, four hundred and ninety-five thousand dollars ($1,495,000) (the “Purchase Price”), or $7,475 for each issued and outstanding share of EAC Common Stock.The Purchase Price shall be paid by wire transfer of immediately available funds in accordance with wire transfer instructions to be provided by EAC at least two (2) business days prior to the Closing Date. 1.3.Due Diligence. (a)Buyer acknowledges that EAC and the Shareholders have previously delivered to Buyer certain documents and information in response to Buyer’s due diligence request list dated May 29, 2008. (b)Buyer shall have the period from the date hereof and ending at 5:00 p.m. on the date that is sixty (60) days from the date hereof (the “Inspection Period”) to conduct such due diligence with respect to EAC, the Property, the Assets and the System (as each such term is hereinafter defined), including without limitation such investigation of any matters disclosed or not disclosed herein or in any Disclosure Schedule hereto as Buyer, in its sole and absolute discretion, deems appropriate. (c)During the Inspection Period, Buyer, through its authorized agents or representatives, shall be entitled, upon reasonable advance notice to EAC, to enter upon the Property during normal business hours, and shall have the right to make such reasonable investigations and conduct such reasonable tests, including engineering studies, soil tests, and environmental studies (including an environmental site assessment of EAC’s Property), as Buyer deems necessary or advisable (the “Testing Rights”), subject to the following limitations: (i) Buyer shall give EAC written or telephonic notice at least one (1) business day before conducting any inspections on the Property, and a representative of EAC shall have the right to be present when Buyer or its agents or representatives conducts its or their investigations on the Property; (ii) neither Buyer nor its representatives shall materially interfere with the use, occupancy or enjoyment of the Property by EAC; (iii) neither Buyer nor its agents or representatives shall damage the Property or any portion thereof, except for any immaterial damage caused by invasive tests, all of which shall promptly be repaired by Buyer; and (iv) Buyer shall indemnify, hold harmless and defend EACagainst all costs (including reasonable attorneys' fees) and direct damages caused by the activities of Buyer or its agents or representatives under this Section 1.3(c); provided, however, that such indemnity shall not include any costs or damages caused by (X) the acts of EAC or its agents or representatives or (Y) any pre-existing condition of the Property, except to the extent that such pre-existing condition is materially adversely affected by actions of Buyer or its agents or representatives during the Inspection Period. The foregoing indemnification obligation shall survive the termination of this Agreement for a period of two (2) years. (d)(i)At any time before the end of the Inspection Period, Buyer may, in its discretion, give one written notice thereof delivered prior to the termination of the
